Citation Nr: 0125530	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant submitted a timely notice of 
disagreement (NOD) from a November 1996 decision which denied 
entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  He died in March 1994.  The appellant is his widow.

The issue in this case arose from a November 1996 RO decision 
which denied a claim for accrued benefits.

In a July 2000 decision, the Board of Veterans' Appeals 
(Board) found that a claim of entitlement to service 
connection for the cause of the veteran's death was denied as 
not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.
Unlike the version of the law in effect at the time of the 
July 2000 decision, the VA is now charged with the duty to 
assist almost every claimant, as well as the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.  In part, the new law provides that a claim 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the claim decided in July 2000, 
could be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, the 
Board refers the matter to the RO.


REMAND

A review of the file reveals that the appellant filed a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, which was date stamped as received 
by the RO on April 7, 1994.  

In a written statement dated April 25, 1994, the appellant 
requested a decision as to whether the veteran had been 
entitled to a total rating for compensation purposes based 
upon individual unemployability (TDIU), an issue which had 
been pending at the time of the veteran's death.  In a 
written statement dated December 15, 1994, the appellant 
indicated that she wanted a decision on the TDIU issue as 
well as "a raise due to disability".  In a letter dated 
November 11, 1996, the RO informed the appellant that her 
claim for accrued benefits was denied.  The letter noted that 
a rating decision and a VA Form 4107, which explained her 
right to appeal, were enclosed.

In September 1997, the Board received a copy of a letter the 
appellant had sent to the National Veterans Legal Services 
which requested inclusion in the "Giusti-Bravo Class 
Action."  See Giusti-Bravo v. U.S. Veterans Administration, 
853 F. Supp. 34 (D.P.R. 1993).  In that case, the certified 
class consisted of those veterans rated 100 percent for 
neuropsychiatric disorders within the jurisdiction covered by 
the San Juan RO who had their evaluations reduced as a result 
of a review conducted on or after January 8, 1982.  The 
appellant noted that she was "claiming the 'accrued 
benefits' that my husband accrued at the time of his death if 
you consider this case for 100% up-grading as it was settled 
by the Class Action Case known as Giusti-Bravo No. 87-0590."

An April 1999 VA Form 119, Report of Contact, revealed that 
the appellant had contacted the VA's central office in 
Washington, DC, and had "mentioned a pending claim that the 
veteran had before his death back in 1994."  RO personnel 
reviewed the file and determined that a rating decision 
should be made for accrued purposes on the issues of 
increased evaluation of service connected condition and TDIU.  
Thereafter, a March 2000 rating decision denied an evaluation 
in excess of 60 percent for residual gastrectomy with 
peritoneal adhesion and resection of small intestine, for 
accrued benefits purposes.  In April 2000, the RO received a 
written statement from the appellant wherein she stated that 
she did not agree with the March 2000 decision. 

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  An NOD 
must be filed with the RO within one year from the date that 
the agency of original jurisdiction, the RO here, mails the 
notice of the determination.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 20.302(a) (2000).  

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, the appellant must have 
submitted an NOD on or before November 11, 1997, which is one 
year from the date she was informed of the November 1996 
decision that denied entitlement to accrued benefits.  See 
38 C.F.R. § 20.302(a) (2000).  However, there is no document 
that satisfies these criteria and can be construed as an NOD 
within that time period.  

In this regard, the Board notes that the September 1997 
written statement received by the Board cannot be construed 
as an NOD as it was not "filed with the [VA] office from 
which the claimant received notice of the determination being 
appealed." 38 C.F.R. § 20.300 (2000); see Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (hearing testimony before the Board, 
even though given within the one-year NOD filing period, 
cannot constitute a valid NOD, thereby initiating appellate 
review, because it was taken before the Board and not the 
RO).  

Further, it appears that the April 2000 written statement, 
while it was filed with the RO, would not be a timely NOD.

During the pendency of this appeal, the Court held that the 
Board may not, sua sponte, decline jurisdiction when a 
claimant fails to timely file an NOD.  Marsh v. West, 11 Vet. 
App. 468 (1998).  The Court found that for the Board to 
decline jurisdiction without first providing the claimant 
with notice and an opportunity to be heard would violate due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The appellant and her representative 
should be contacted and notified of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.34, 20.200, 20.302) with 
regard to the question of the timeliness 
of the NOD as regards the November 1996 
decision which denied entitlement to 
accrued benefits.  After affording the 
appropriate period for response, this 
claim should be returned to the Board for 
continuation of appellate review.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with 
and satisfied.

This REMAND is for the purpose of clarifying procedural 
defects.  No action is required of the appellant until she is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matter addressed in this REMAND.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



